PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/560,440
Filing Date: 21 Sep 2017
Appellant: TANAKA, Shigeki



__________________
Nathaniel D. McQueen (Reg. No. 53,308)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 5, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.

Claims 1-3, 6-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015110256 A to Mitsubishi Materials Corporation (hereinafter “Mitsubishi Materials”).

Referring to Applicant’s independent claim 1 and dependent claim 2, Mitsubishi Materials teaches a coated cutting tool (See Abstract) comprising a substrate and a coating layer (See Abstract; the composite nitride coating layer of Mitsubishi Materials is equivalent to Applicant’s claim term “a coating layer”) formed on a surface of the substrate (See Abstract; the tool base of Mitsubishi Materials is equivalent to Applicant’s claim term “a substrate”), wherein: at least one layer of the coating layer comprises a predetermined layer containing a compound having a composition represented by the formula: 
(AlxTi1-x)N (par. [0014])
wherein x denotes an atomic ratio of the Al element based on a total of the Al element and the Ti element (pars. [0014], [0016]), and x satisfies 0.65 < x < 0.90 (pars. [0014], [0016]); and an average thickness of the predetermined layer is from 0.5 μm or more to 5.0 μm or less (pars. [0014], [0017], [0020]), wherein a value of an orientation index TC (111) of a cubic (111) plane < x < 0.85.” MPEP 2144.05 [R-10.2019] (I) The average thickness range taught by Mitsubishi Materials renders obvious Applicant’s claimed range.  The average thickness range taught by Mitsubishi Materials overlaps Applicant’s claimed range of “from 2.0 μm or more to 12.0 μm or less.” MPEP 2144.05 [R-10.2019] (I) The value of an orientation index TC (111) of a cubic (111) plane of the predetermined layer taught by Mitsubishi Materials renders obvious Applicant’s claimed range.  The value of an orientation index TC (111) of a cubic (111) plane of the predetermined layer taught by Mitsubishi Materials overlaps Applicant’s claimed range of “from 0.85 or more to 1.5 or less.” MPEP 2144.05 [R-10.2019] (I) The teaching “a value of an orientation index TC (311) of a cubic (311) plane of the predetermined layer is from 2.5 or more to 4.2 or less” is inherent within or obvious in light of the teachings of Mitsubishi Materials.  Mitsubishi Materials teaches a composite nitride coating layer having a composition whose atomic ratio of Al to Ti is identical or substantially identical to Applicant’s claimed coating layer and formula.  Mitsubishi Materials teaches further the composite nitride coating layer exhibits and possesses a value of an orientation index TC (111) of a cubic (111) plane that is identical or substantially identical to Applicant’s claimed range of values for the orientation index TC (111) of the cubic (111) plane.  Given all these similarities between the composition of the hard layers of Mitsubishi Materials and Applicant’s claimed coating layer, the teaching “a value of an orientation index TC (311) of a cubic (311) plane of the predetermined layer is from 2.5 or more to 4.2 or less” is inherent within or obvious in light of the teachings of Mitsubishi Materials.  

Referring to Applicant’s claim 3, the teaching “the predetermined layer has a compressive stress of 0.2 GPa or higher to 6.0 GPa or lower” is inherent within or obvious in light of the teachings of Mitsubishi Materials.  Mitsubishi Materials teaches a composite nitride coating layer having a composition whose atomic ratio of Al to Ti is identical or substantially identical to Applicant’s claimed coating layer and formula.  Mitsubishi Materials teaches further the composite nitride coating layer exhibits and possesses a value of an orientation index TC (111) of a cubic (111) plane that is identical or substantially identical to Applicant’s claimed range of values for the orientation index TC (111) of the cubic (111) plane.  Given all these similarities between the composition of the hard layers of Mitsubishi Materials and Applicant’s claimed coating layer, the teaching “the predetermined layer has a compressive stress of 0.2 GPa or higher to 6.0 GPa or lower” is inherent within or obvious in light of the teachings of Mitsubishi Materials.

Referring to Applicant’s claim 6, Mitsubishi Materials teaches the thickness of the predetermined layer is from 0.5 μm or more to 5.0 μm or less (pars. [0014], [0017], [0020]).  The thickness range taught by Mitsubishi Materials renders obvious Applicant’s claimed range.  The thickness range taught by Mitsubishi Materials overlaps Applicant’s claimed range of “from 1.0 μm or more to 15.0 μm or less.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 7, Mitsubishi Materials teaches the coating layer is formed by arc ion plating method (par. [0019]). 

Referring to Applicant’s claim 8, Mitsubishi Materials teaches the substrate is comprised of a cemented carbide (pars. [0014], [0019]).

Referring to Applicant’s claim 9, the teaching “the predetermined layer has a compressive stress of 0.2 GPa or higher to 6.0 GPa or lower” is inherent within or obvious in light of the teachings of Mitsubishi Materials.  Mitsubishi Materials teaches a composite nitride coating layer having a composition whose atomic ratio of Al to Ti is identical or substantially identical to Applicant’s claimed coating layer and formula.  Mitsubishi Materials teaches further the composite nitride coating layer exhibits and possesses a value of an orientation index TC (111) of a cubic (111) plane that is identical or substantially identical to Applicant’s claimed range of values for the orientation index TC (111) of the cubic (111) plane.  Given all these similarities between the composition of the hard layers of Mitsubishi Materials and Applicant’s claimed coating layer, the teaching “the predetermined layer has a compressive stress of 0.2 GPa or higher to 6.0 GPa or lower” is inherent within or obvious in light of the teachings of Mitsubishi Materials.

Referring to Applicant’s claim 20, Mitsubishi Materials teaches the average thickness of the predetermined layer is from 0.5 μm or more to 5.0 μm or less (pars. [0014], [0017], [0020]).  The average thickness range taught by Mitsubishi Materials renders obvious Applicant’s claimed range.  The average thickness range taught by Mitsubishi Materials overlaps Applicant’s claimed range of “from 2.0 μm or more to 15.0 μm or less.” MPEP 2144.05 [R-10.2019] (I)

Claims 4, 5 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015110256 A to Mitsubishi Materials Corporation (hereinafter “Mitsubishi Materials”) as applied to claims 1-3 and 9 above, and further in view of United States Pre-Grant Patent Application Publication No. 2002/0168552 A1 to Yamamoto et al. (hereinafter “Yamamoto”).

Referring to Applicant’s claim 4, although Mitsubishi Materials teaches a hard coating layer composed of (Al, Ti) N layers having a target composition and a target layer thickness shown in Table 7 and having a predetermined orientation index (111) (par. [0037] of Mitsubishi Materials), and at least suggests a lower layer of (Al, Ti) N is present given the hard coating layer is composed of (Al, Ti) N layers (par. [0037] of Mitsubishi Materials), Mitsubishi Materials does not teach explicitly “the coating layer comprises, between the predetermined layer and the substrate, a lower layer containing a compound of: an element of at least one kind selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Al, Si and Y; and an element of at least one kind selected from the group consisting of C, N, O and B, the lower layer having a composition different from that of the predetermined layer; and an average thickness of the lower layer is from 0.1 μm or more to 3.5 μm or less” according to Applicant’s claim language.
However, Yamamoto teaches a hard film for cutting tools which is composed of (Ti1-a-b-c-d,Ala,Crb,Sic,Bd)(C1-eNe) 0.5<a<0.8, 0.6<b, 0<c<0.1, 0<d<0.1, 0<c+d<0.1, a+b+c+d<l, 0.5'e<l (where a, b, c, and d denote respectively the atomic ratios Al, Cr, Si, and B, and e denotes the atomic ratio of N) (See Abstract of Yamamoto).  In at least one embodiment, Yamamoto teaches where the atomic ratio of Al is 0.6 or above, the preferred amount of Ti is such that its atomic 1-x-y-z-w, Alx, Cry, Siz, Bw) (par. [0116] of Yamamoto).  In said embodiment, Yamamoto teaches where the hard film does not contain Si and B, the values of x, y, z, and w should preferably be in the range of 0.02<1-x-y<0.30, 0.55<x<0.765, 0.06<y, z+w=0 (pars. [0120-121] of Yamamoto).  In at least one exemplary embodiment, Yamamoto teaches an exemplary hard film composition is (Ti0.72Al0.10Cr0.18)N (pars. [0133], [0145-147]; Table 3, Experiment No. 5 of Yamamoto).  Yamamoto teaches such exemplary hard film compositions have a high oxidation starting temperature and also has a very high hardness (par. [0147] of Yamamoto).  There is a reasonable expectation the composite nitride coating layer taught by Mitsubishi Materials can be modified to substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing only (Al, Ti) N (pars. [0042], [0133], [0159-160] of Yamamoto).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the (Al, Ti) N layers of Mitsubishi Materials and substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing 0.72Al0.10Cr0.18)N layer is 3 μm (par. [0145]; Example 3 of Yamamoto).  The average thickness value taught by Mitsubishi Materials as modified by Yamamoto lies within Applicant’s claimed range of “from 0.1 μm or more to 3.5 μm or less.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 5, although Mitsubishi Materials teaches a hard coating layer composed of (Al, Ti) N layers having a target composition and a target layer thickness shown in Table 7 and having a predetermined orientation index (111) (par. [0037] of Mitsubishi Materials), and at least suggests an upper layer of (Al, Ti) N is present given the hard coating layer is composed of (Al, Ti) N layers (par. [0037] of Mitsubishi Materials), Mitsubishi Materials does not teach explicitly “the coating layer comprises, on a side of the predetermined layer which is opposite to the substrate, an upper layer containing a compound of: an element of at least one kind selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Al, Si and Y; and an element of at least one kind selected from the group consisting of C, N, O and B, the upper layer having a composition different from that of the predetermined layer; and an average thickness of the upper layer is from 0.1 μm or more to 3.5 μm or less” according to Applicant’s claim language.
However, Yamamoto teaches a hard film for cutting tools which is composed of (Ti1-a-b-c-d,Ala,Crb,Sic,Bd)(C1-eNe) 0.5<a<0.8, 0.6<b, 0<c<0.1, 0<d<0.1, 0<c+d<0.1, a+b+c+d<l, 0.5'e<l (where a, b, c, and d denote respectively the atomic ratios Al, Cr, Si, and B, and e denotes the atomic ratio of N) (See Abstract of Yamamoto).  In at least one embodiment, Yamamoto teaches where the atomic ratio of Al is 0.6 or above, the preferred amount of Ti is such that its atomic 1-x-y-z-w, Alx, Cry, Siz, Bw) (par. [0116] of Yamamoto).  In said embodiment, Yamamoto teaches where the hard film does not contain Si and B, the values of x, y, z, and w should preferably be in the range of 0.02<1-x-y<0.30, 0.55<x<0.765, 0.06<y, z+w=0 (pars. [0120-121] of Yamamoto).  In at least one exemplary embodiment, Yamamoto teaches an exemplary hard film composition is (Ti0.72Al0.10Cr0.18)N (pars. [0133], [0145-147]; Table 3, Experiment No. 5 of Yamamoto).  Yamamoto teaches such exemplary hard film compositions have a high oxidation starting temperature and also has a very high hardness (par. [0147] of Yamamoto).  There is a reasonable expectation the composite nitride coating layer taught by Mitsubishi Materials can be modified to substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing only (Al, Ti) N (pars. [0042], [0133], [0159-160] of Yamamoto).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the (Al, Ti) N layers of Mitsubishi Materials and substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing 0.72Al0.10Cr0.18)N layer is 3 μm (par. [0145]; Example 3 of Yamamoto).  The average thickness value taught by Mitsubishi Materials as modified by Yamamoto lies within Applicant’s claimed range of “from 0.1 μm or more to 3.5 μm or less.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 10, although Mitsubishi Materials teaches a hard coating layer composed of (Al, Ti) N layers having a target composition and a target layer thickness shown in Table 7 and having a predetermined orientation index (111) (par. [0037] of Mitsubishi Materials), and at least suggests a lower layer of (Al, Ti) N is present given the hard coating layer is composed of (Al, Ti) N layers (par. [0037] of Mitsubishi Materials), Mitsubishi Materials does not teach explicitly “the coating layer comprises, between the predetermined layer and the substrate, a lower layer containing a compound of: an element of at least one kind selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Al, Si and Y; and an element of at least one kind selected from the group consisting of C, N, O and B, the lower layer having a composition different from that of the predetermined layer; and an average thickness of the lower layer is from 0.1 μm or more to 3.5 μm or less” according to Applicant’s claim language.
However, Yamamoto teaches a hard film for cutting tools which is composed of (Ti1-a-b-c-d,Ala,Crb,Sic,Bd)(C1-eNe) 0.5<a<0.8, 0.6<b, 0<c<0.1, 0<d<0.1, 0<c+d<0.1, a+b+c+d<l, 0.5'e<l (where a, b, c, and d denote respectively the atomic ratios Al, Cr, Si, and B, and e denotes the atomic ratio of N) (See Abstract of Yamamoto).  In at least one embodiment, Yamamoto teaches where the atomic ratio of Al is 0.6 or above, the preferred amount of Ti is such that its atomic 1-x-y-z-w, Alx, Cry, Siz, Bw) (par. [0116] of Yamamoto).  In said embodiment, Yamamoto teaches where the hard film does not contain Si and B, the values of x, y, z, and w should preferably be in the range of 0.02<1-x-y<0.30, 0.55<x<0.765, 0.06<y, z+w=0 (pars. [0120-121] of Yamamoto).  In at least one exemplary embodiment, Yamamoto teaches an exemplary hard film composition is (Ti0.72Al0.10Cr0.18)N (pars. [0133], [0145-147]; Table 3, Experiment No. 5 of Yamamoto).  Yamamoto teaches such exemplary hard film compositions have a high oxidation starting temperature and also has a very high hardness (par. [0147] of Yamamoto).  There is a reasonable expectation the composite nitride coating layer taught by Mitsubishi Materials can be modified to substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing only (Al, Ti) N (pars. [0042], [0133], [0159-160] of Yamamoto).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the (Al, Ti) N layers of Mitsubishi Materials and substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing 0.72Al0.10Cr0.18)N layer is 3 μm (par. [0145]; Example 3 of Yamamoto).  The average thickness value taught by Mitsubishi Materials as modified by Yamamoto lies within Applicant’s claimed range of “from 0.1 μm or more to 3.5 μm or less.” MPEP 2144.05 [R-10.2019] (I)
 
Referring to Applicant’s claim 11, although Mitsubishi Materials teaches a hard coating layer composed of (Al, Ti) N layers having a target composition and a target layer thickness shown in Table 7 and having a predetermined orientation index (111) (par. [0037] of Mitsubishi Materials), and at least suggests a lower layer of (Al, Ti) N is present given the hard coating layer is composed of (Al, Ti) N layers (par. [0037] of Mitsubishi Materials), Mitsubishi Materials does not teach explicitly “the coating layer comprises, between the predetermined layer and the substrate, a lower layer containing a compound of: an element of at least one kind selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Al, Si and Y; and an element of at least one kind selected from the group consisting of C, N, O and B, the lower layer having a composition different from that of the predetermined layer; and an average thickness of the lower layer is from 0.1 μm or more to 3.5 μm or less” according to Applicant’s claim language.
However, Yamamoto teaches a hard film for cutting tools which is composed of (Ti1-a-b-c-d,Ala,Crb,Sic,Bd)(C1-eNe) 0.5<a<0.8, 0.6<b, 0<c<0.1, 0<d<0.1, 0<c+d<0.1, a+b+c+d<l, 0.5'e<l (where a, b, c, and d denote respectively the atomic ratios Al, Cr, Si, and B, and e denotes the atomic ratio of N) (See Abstract of Yamamoto).  In at least one embodiment, Yamamoto teaches where the atomic ratio of Al is 0.6 or above, the preferred amount of Ti is such that its atomic 1-x-y-z-w, Alx, Cry, Siz, Bw) (par. [0116] of Yamamoto).  In said embodiment, Yamamoto teaches where the hard film does not contain Si and B, the values of x, y, z, and w should preferably be in the range of 0.02<1-x-y<0.30, 0.55<x<0.765, 0.06<y, z+w=0 (pars. [0120-121] of Yamamoto).  In at least one exemplary embodiment, Yamamoto teaches an exemplary hard film composition is (Ti0.72Al0.10Cr0.18)N (pars. [0133], [0145-147]; Table 3, Experiment No. 5 of Yamamoto).  Yamamoto teaches such exemplary hard film compositions have a high oxidation starting temperature and also has a very high hardness (par. [0147] of Yamamoto).  There is a reasonable expectation the composite nitride coating layer taught by Mitsubishi Materials can be modified to substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing only (Al, Ti) N (pars. [0042], [0133], [0159-160] of Yamamoto).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the (Al, Ti) N layers of Mitsubishi Materials and substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing 0.72Al0.10Cr0.18)N layer is 3 μm (par. [0145]; Example 3 of Yamamoto).  The average thickness value taught by Mitsubishi Materials as modified by Yamamoto lies within Applicant’s claimed range of “from 0.1 μm or more to 3.5 μm or less.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 12, although Mitsubishi Materials teaches a hard coating layer composed of (Al, Ti) N layers having a target composition and a target layer thickness shown in Table 7 and having a predetermined orientation index (111) (par. [0037] of Mitsubishi Materials), and at least suggests a lower layer of (Al, Ti) N is present given the hard coating layer is composed of (Al, Ti) N layers (par. [0037] of Mitsubishi Materials), Mitsubishi Materials does not teach explicitly “the coating layer comprises, between the predetermined layer and the substrate, a lower layer containing a compound of: an element of at least one kind selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Al, Si and Y; and an element of at least one kind selected from the group consisting of C, N, O and B, the lower layer having a composition different from that of the predetermined layer; and an average thickness of the lower layer is from 0.1 μm or more to 3.5 μm or less” according to Applicant’s claim language.
However, Yamamoto teaches a hard film for cutting tools which is composed of (Ti1-a-b-c-d,Ala,Crb,Sic,Bd)(C1-eNe) 0.5<a<0.8, 0.6<b, 0<c<0.1, 0<d<0.1, 0<c+d<0.1, a+b+c+d<l, 0.5'e<l (where a, b, c, and d denote respectively the atomic ratios Al, Cr, Si, and B, and e denotes the atomic ratio of N) (See Abstract of Yamamoto).  In at least one embodiment, Yamamoto teaches where the atomic ratio of Al is 0.6 or above, the preferred amount of Ti is such that its atomic 1-x-y-z-w, Alx, Cry, Siz, Bw) (par. [0116] of Yamamoto).  In said embodiment, Yamamoto teaches where the hard film does not contain Si and B, the values of x, y, z, and w should preferably be in the range of 0.02<1-x-y<0.30, 0.55<x<0.765, 0.06<y, z+w=0 (pars. [0120-121] of Yamamoto).  In at least one exemplary embodiment, Yamamoto teaches an exemplary hard film composition is (Ti0.72Al0.10Cr0.18)N (pars. [0133], [0145-147]; Table 3, Experiment No. 5 of Yamamoto).  Yamamoto teaches such exemplary hard film compositions have a high oxidation starting temperature and also has a very high hardness (par. [0147] of Yamamoto).  There is a reasonable expectation the composite nitride coating layer taught by Mitsubishi Materials can be modified to substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing only (Al, Ti) N (pars. [0042], [0133], [0159-160] of Yamamoto).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the (Al, Ti) N layers of Mitsubishi Materials and substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing 0.72Al0.10Cr0.18)N layer is 3 μm (par. [0145]; Example 3 of Yamamoto).  The average thickness value taught by Mitsubishi Materials as modified by Yamamoto lies within Applicant’s claimed range of “from 0.1 μm or more to 3.5 μm or less.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 13, although Mitsubishi Materials teaches a hard coating layer composed of (Al, Ti) N layers having a target composition and a target layer thickness shown in Table 7 and having a predetermined orientation index (111) (par. [0037] of Mitsubishi Materials), and at least suggests an upper layer of (Al, Ti) N is present given the hard coating layer is composed of (Al, Ti) N layers (par. [0037] of Mitsubishi Materials), Mitsubishi Materials does not teach explicitly “the coating layer comprises, on a side of the predetermined layer which is opposite to the substrate, an upper layer containing a compound of: an element of at least one kind selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Al, Si and Y; and an element of at least one kind selected from the group consisting of C, N, O and B, the upper layer having a composition different from that of the predetermined layer; and an average thickness of the upper layer is from 0.1 μm or more to 3.5 μm or less” according to Applicant’s claim language.
However, Yamamoto teaches a hard film for cutting tools which is composed of (Ti1-a-b-c-d,Ala,Crb,Sic,Bd)(C1-eNe) 0.5<a<0.8, 0.6<b, 0<c<0.1, 0<d<0.1, 0<c+d<0.1, a+b+c+d<l, 0.5'e<l (where a, b, c, and d denote respectively the atomic ratios Al, Cr, Si, and B, and e denotes the atomic ratio of N) (See Abstract of Yamamoto).  In at least one embodiment, Yamamoto teaches where the atomic ratio of Al is 0.6 or above, the preferred amount of Ti is such that its atomic 1-x-y-z-w, Alx, Cry, Siz, Bw) (par. [0116] of Yamamoto).  In said embodiment, Yamamoto teaches where the hard film does not contain Si and B, the values of x, y, z, and w should preferably be in the range of 0.02<1-x-y<0.30, 0.55<x<0.765, 0.06<y, z+w=0 (pars. [0120-121] of Yamamoto).  In at least one exemplary embodiment, Yamamoto teaches an exemplary hard film composition is (Ti0.72Al0.10Cr0.18)N (pars. [0133], [0145-147]; Table 3, Experiment No. 5 of Yamamoto).  Yamamoto teaches such exemplary hard film compositions have a high oxidation starting temperature and also has a very high hardness (par. [0147] of Yamamoto).  There is a reasonable expectation the composite nitride coating layer taught by Mitsubishi Materials can be modified to substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing only (Al, Ti) N (pars. [0042], [0133], [0159-160] of Yamamoto).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the (Al, Ti) N layers of Mitsubishi Materials and substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing 0.72Al0.10Cr0.18)N layer is 3 μm (par. [0145]; Example 3 of Yamamoto).  The average thickness value taught by Mitsubishi Materials as modified by Yamamoto lies within Applicant’s claimed range of “from 0.1 μm or more to 3.5 μm or less.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 14, although Mitsubishi Materials teaches a hard coating layer composed of (Al, Ti) N layers having a target composition and a target layer thickness shown in Table 7 and having a predetermined orientation index (111) (par. [0037] of Mitsubishi Materials), and at least suggests an upper layer of (Al, Ti) N is present given the hard coating layer is composed of (Al, Ti) N layers (par. [0037] of Mitsubishi Materials), Mitsubishi Materials does not teach explicitly “the coating layer comprises, on a side of the predetermined layer which is opposite to the substrate, an upper layer containing a compound of: an element of at least one kind selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Al, Si and Y; and an element of at least one kind selected from the group consisting of C, N, O and B, the upper layer having a composition different from that of the predetermined layer; and an average thickness of the upper layer is from 0.1 μm or more to 3.5 μm or less” according to Applicant’s claim language.
However, Yamamoto teaches a hard film for cutting tools which is composed of (Ti1-a-b-c-d,Ala,Crb,Sic,Bd)(C1-eNe) 0.5<a<0.8, 0.6<b, 0<c<0.1, 0<d<0.1, 0<c+d<0.1, a+b+c+d<l, 0.5'e<l (where a, b, c, and d denote respectively the atomic ratios Al, Cr, Si, and B, and e denotes the atomic ratio of N) (See Abstract of Yamamoto).  In at least one embodiment, Yamamoto teaches where the atomic ratio of Al is 0.6 or above, the preferred amount of Ti is such that its atomic 1-x-y-z-w, Alx, Cry, Siz, Bw) (par. [0116] of Yamamoto).  In said embodiment, Yamamoto teaches where the hard film does not contain Si and B, the values of x, y, z, and w should preferably be in the range of 0.02<1-x-y<0.30, 0.55<x<0.765, 0.06<y, z+w=0 (pars. [0120-121] of Yamamoto).  In at least one exemplary embodiment, Yamamoto teaches an exemplary hard film composition is (Ti0.72Al0.10Cr0.18)N (pars. [0133], [0145-147]; Table 3, Experiment No. 5 of Yamamoto).  Yamamoto teaches such exemplary hard film compositions have a high oxidation starting temperature and also has a very high hardness (par. [0147] of Yamamoto).  There is a reasonable expectation the composite nitride coating layer taught by Mitsubishi Materials can be modified to substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing only (Al, Ti) N (pars. [0042], [0133], [0159-160] of Yamamoto).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the (Al, Ti) N layers of Mitsubishi Materials and substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing 0.72Al0.10Cr0.18)N layer is 3 μm (par. [0145]; Example 3 of Yamamoto).  The average thickness value taught by Mitsubishi Materials as modified by Yamamoto lies within Applicant’s claimed range of “from 0.1 μm or more to 3.5 μm or less.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 15, although Mitsubishi Materials teaches a hard coating layer composed of (Al, Ti) N layers having a target composition and a target layer thickness shown in Table 7 and having a predetermined orientation index (111) (par. [0037] of Mitsubishi Materials), and at least suggests an upper layer of (Al, Ti) N is present given the hard coating layer is composed of (Al, Ti) N layers (par. [0037] of Mitsubishi Materials), Mitsubishi Materials does not teach explicitly “the coating layer comprises, on a side of the predetermined layer which is opposite to the substrate, an upper layer containing a compound of: an element of at least one kind selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Al, Si and Y; and an element of at least one kind selected from the group consisting of C, N, O and B, the upper layer having a composition different from that of the predetermined layer; and an average thickness of the upper layer is from 0.1 μm or more to 3.5 μm or less” according to Applicant’s claim language.
However, Yamamoto teaches a hard film for cutting tools which is composed of (Ti1-a-b-c-d,Ala,Crb,Sic,Bd)(C1-eNe) 0.5<a<0.8, 0.6<b, 0<c<0.1, 0<d<0.1, 0<c+d<0.1, a+b+c+d<l, 0.5'e<l (where a, b, c, and d denote respectively the atomic ratios Al, Cr, Si, and B, and e denotes the atomic ratio of N) (See Abstract of Yamamoto).  In at least one embodiment, Yamamoto teaches where the atomic ratio of Al is 0.6 or above, the preferred amount of Ti is such that its atomic 1-x-y-z-w, Alx, Cry, Siz, Bw) (par. [0116] of Yamamoto).  In said embodiment, Yamamoto teaches where the hard film does not contain Si and B, the values of x, y, z, and w should preferably be in the range of 0.02<1-x-y<0.30, 0.55<x<0.765, 0.06<y, z+w=0 (pars. [0120-121] of Yamamoto).  In at least one exemplary embodiment, Yamamoto teaches an exemplary hard film composition is (Ti0.72Al0.10Cr0.18)N (pars. [0133], [0145-147]; Table 3, Experiment No. 5 of Yamamoto).  Yamamoto teaches such exemplary hard film compositions have a high oxidation starting temperature and also has a very high hardness (par. [0147] of Yamamoto).  There is a reasonable expectation the composite nitride coating layer taught by Mitsubishi Materials can be modified to substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing only (Al, Ti) N (pars. [0042], [0133], [0159-160] of Yamamoto).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the (Al, Ti) N layers of Mitsubishi Materials and substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing 0.72Al0.10Cr0.18)N layer is 3 μm (par. [0145]; Example 3 of Yamamoto).  The average thickness value taught by Mitsubishi Materials as modified by Yamamoto lies within Applicant’s claimed range of “from 0.1 μm or more to 3.5 μm or less.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 16, although Mitsubishi Materials teaches a hard coating layer composed of (Al, Ti) N layers having a target composition and a target layer thickness shown in Table 7 and having a predetermined orientation index (111) (par. [0037] of Mitsubishi Materials), and at least suggests an upper layer of (Al, Ti) N is present given the hard coating layer is composed of (Al, Ti) N layers (par. [0037] of Mitsubishi Materials), Mitsubishi Materials does not teach explicitly “the coating layer comprises, on a side of the predetermined layer which is opposite to the substrate, an upper layer containing a compound of: an element of at least one kind selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Al, Si and Y; and an element of at least one kind selected from the group consisting of C, N, O and B, the upper layer having a composition different from that of the predetermined layer; and an average thickness of the upper layer is from 0.1 μm or more to 3.5 μm or less” according to Applicant’s claim language.
However, Yamamoto teaches a hard film for cutting tools which is composed of (Ti1-a-b-c-d,Ala,Crb,Sic,Bd)(C1-eNe) 0.5<a<0.8, 0.6<b, 0<c<0.1, 0<d<0.1, 0<c+d<0.1, a+b+c+d<l, 0.5'e<l (where a, b, c, and d denote respectively the atomic ratios Al, Cr, Si, and B, and e denotes the atomic ratio of N) (See Abstract of Yamamoto).  In at least one embodiment, Yamamoto teaches where the atomic ratio of Al is 0.6 or above, the preferred amount of Ti is such that its atomic 1-x-y-z-w, Alx, Cry, Siz, Bw) (par. [0116] of Yamamoto).  In said embodiment, Yamamoto teaches where the hard film does not contain Si and B, the values of x, y, z, and w should preferably be in the range of 0.02<1-x-y<0.30, 0.55<x<0.765, 0.06<y, z+w=0 (pars. [0120-121] of Yamamoto).  In at least one exemplary embodiment, Yamamoto teaches an exemplary hard film composition is (Ti0.72Al0.10Cr0.18)N (pars. [0133], [0145-147]; Table 3, Experiment No. 5 of Yamamoto).  Yamamoto teaches such exemplary hard film compositions have a high oxidation starting temperature and also has a very high hardness (par. [0147] of Yamamoto).  There is a reasonable expectation the composite nitride coating layer taught by Mitsubishi Materials can be modified to substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing only (Al, Ti) N (pars. [0042], [0133], [0159-160] of Yamamoto).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the (Al, Ti) N layers of Mitsubishi Materials and substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing 0.72Al0.10Cr0.18)N layer is 3 μm (par. [0145]; Example 3 of Yamamoto).  The average thickness value taught by Mitsubishi Materials as modified by Yamamoto lies within Applicant’s claimed range of “from 0.1 μm or more to 3.5 μm or less.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 17, although Mitsubishi Materials teaches a hard coating layer composed of (Al, Ti) N layers having a target composition and a target layer thickness shown in Table 7 and having a predetermined orientation index (111) (par. [0037] of Mitsubishi Materials), and at least suggests an upper layer of (Al, Ti) N is present given the hard coating layer is composed of (Al, Ti) N layers (par. [0037] of Mitsubishi Materials), Mitsubishi Materials does not teach explicitly “the coating layer comprises, on a side of the predetermined layer which is opposite to the substrate, an upper layer containing a compound of: an element of at least one kind selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Al, Si and Y; and an element of at least one kind selected from the group consisting of C, N, O and B, the upper layer having a composition different from that of the predetermined layer; and an average thickness of the upper layer is from 0.1 μm or more to 3.5 μm or less” according to Applicant’s claim language.
However, Yamamoto teaches a hard film for cutting tools which is composed of (Ti1-a-b-c-d,Ala,Crb,Sic,Bd)(C1-eNe) 0.5<a<0.8, 0.6<b, 0<c<0.1, 0<d<0.1, 0<c+d<0.1, a+b+c+d<l, 0.5'e<l (where a, b, c, and d denote respectively the atomic ratios Al, Cr, Si, and B, and e denotes the atomic ratio of N) (See Abstract of Yamamoto).  In at least one embodiment, Yamamoto teaches where the atomic ratio of Al is 0.6 or above, the preferred amount of Ti is such that its atomic 1-x-y-z-w, Alx, Cry, Siz, Bw) (par. [0116] of Yamamoto).  In said embodiment, Yamamoto teaches where the hard film does not contain Si and B, the values of x, y, z, and w should preferably be in the range of 0.02<1-x-y<0.30, 0.55<x<0.765, 0.06<y, z+w=0 (pars. [0120-121] of Yamamoto).  In at least one exemplary embodiment, Yamamoto teaches an exemplary hard film composition is (Ti0.72Al0.10Cr0.18)N (pars. [0133], [0145-147]; Table 3, Experiment No. 5 of Yamamoto).  Yamamoto teaches such exemplary hard film compositions have a high oxidation starting temperature and also has a very high hardness (par. [0147] of Yamamoto).  There is a reasonable expectation the composite nitride coating layer taught by Mitsubishi Materials can be modified to substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing only (Al, Ti) N (pars. [0042], [0133], [0159-160] of Yamamoto).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the (Al, Ti) N layers of Mitsubishi Materials and substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing 0.72Al0.10Cr0.18)N layer is 3 μm (par. [0145]; Example 3 of Yamamoto).  The average thickness value taught by Mitsubishi Materials as modified by Yamamoto lies within Applicant’s claimed range of “from 0.1 μm or more to 3.5 μm or less.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 18, although Mitsubishi Materials teaches a hard coating layer composed of (Al, Ti) N layers having a target composition and a target layer thickness shown in Table 7 and having a predetermined orientation index (111) (par. [0037] of Mitsubishi Materials), and at least suggests an upper layer of (Al, Ti) N is present given the hard coating layer is composed of (Al, Ti) N layers (par. [0037] of Mitsubishi Materials), Mitsubishi Materials does not teach explicitly “the coating layer comprises, on a side of the predetermined layer which is opposite to the substrate, an upper layer containing a compound of: an element of at least one kind selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Al, Si and Y; and an element of at least one kind selected from the group consisting of C, N, O and B, the upper layer having a composition different from that of the predetermined layer; and an average thickness of the upper layer is from 0.1 μm or more to 3.5 μm or less” according to Applicant’s claim language.
However, Yamamoto teaches a hard film for cutting tools which is composed of (Ti1-a-b-c-d,Ala,Crb,Sic,Bd)(C1-eNe) 0.5<a<0.8, 0.6<b, 0<c<0.1, 0<d<0.1, 0<c+d<0.1, a+b+c+d<l, 0.5'e<l (where a, b, c, and d denote respectively the atomic ratios Al, Cr, Si, and B, and e denotes the atomic ratio of N) (See Abstract of Yamamoto).  In at least one embodiment, Yamamoto teaches where the atomic ratio of Al is 0.6 or above, the preferred amount of Ti is such that its atomic 1-x-y-z-w, Alx, Cry, Siz, Bw) (par. [0116] of Yamamoto).  In said embodiment, Yamamoto teaches where the hard film does not contain Si and B, the values of x, y, z, and w should preferably be in the range of 0.02<1-x-y<0.30, 0.55<x<0.765, 0.06<y, z+w=0 (pars. [0120-121] of Yamamoto).  In at least one exemplary embodiment, Yamamoto teaches an exemplary hard film composition is (Ti0.72Al0.10Cr0.18)N (pars. [0133], [0145-147]; Table 3, Experiment No. 5 of Yamamoto).  Yamamoto teaches such exemplary hard film compositions have a high oxidation starting temperature and also has a very high hardness (par. [0147] of Yamamoto).  There is a reasonable expectation the composite nitride coating layer taught by Mitsubishi Materials can be modified to substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing only (Al, Ti) N (pars. [0042], [0133], [0159-160] of Yamamoto).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the (Al, Ti) N layers of Mitsubishi Materials and substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing 0.72Al0.10Cr0.18)N layer is 3 μm (par. [0145]; Example 3 of Yamamoto).  The average thickness value taught by Mitsubishi Materials as modified by Yamamoto lies within Applicant’s claimed range of “from 0.1 μm or more to 3.5 μm or less.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 19, although Mitsubishi Materials teaches a hard coating layer composed of (Al, Ti) N layers having a target composition and a target layer thickness shown in Table 7 and having a predetermined orientation index (111) (par. [0037] of Mitsubishi Materials), and at least suggests an upper layer of (Al, Ti) N is present given the hard coating layer is composed of (Al, Ti) N layers (par. [0037] of Mitsubishi Materials), Mitsubishi Materials does not teach explicitly “the coating layer comprises, on a side of the predetermined layer which is opposite to the substrate, an upper layer containing a compound of: an element of at least one kind selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Al, Si and Y; and an element of at least one kind selected from the group consisting of C, N, O and B, the upper layer having a composition different from that of the predetermined layer; and an average thickness of the upper layer is from 0.1 μm or more to 3.5 μm or less” according to Applicant’s claim language.
However, Yamamoto teaches a hard film for cutting tools which is composed of (Ti1-a-b-c-d,Ala,Crb,Sic,Bd)(C1-eNe) 0.5<a<0.8, 0.6<b, 0<c<0.1, 0<d<0.1, 0<c+d<0.1, a+b+c+d<l, 0.5'e<l (where a, b, c, and d denote respectively the atomic ratios Al, Cr, Si, and B, and e denotes the atomic ratio of N) (See Abstract of Yamamoto).  In at least one embodiment, Yamamoto teaches where the atomic ratio of Al is 0.6 or above, the preferred amount of Ti is such that its atomic 1-x-y-z-w, Alx, Cry, Siz, Bw) (par. [0116] of Yamamoto).  In said embodiment, Yamamoto teaches where the hard film does not contain Si and B, the values of x, y, z, and w should preferably be in the range of 0.02<1-x-y<0.30, 0.55<x<0.765, 0.06<y, z+w=0 (pars. [0120-121] of Yamamoto).  In at least one exemplary embodiment, Yamamoto teaches an exemplary hard film composition is (Ti0.72Al0.10Cr0.18)N (pars. [0133], [0145-147]; Table 3, Experiment No. 5 of Yamamoto).  Yamamoto teaches such exemplary hard film compositions have a high oxidation starting temperature and also has a very high hardness (par. [0147] of Yamamoto).  There is a reasonable expectation the composite nitride coating layer taught by Mitsubishi Materials can be modified to substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing only (Al, Ti) N (pars. [0042], [0133], [0159-160] of Yamamoto).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the (Al, Ti) N layers of Mitsubishi Materials and substitute at least one of the additional (Al, Ti) N layers with or include, e.g., an exemplary hard film composition of (Ti0.72Al0.10Cr0.18)N taught by Yamamoto.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Yamamoto teaches the exemplary hard film compositions containing an additional element such as Cr demonstrate improved oxidation resistance and hardness than hard film composition containing 0.72Al0.10Cr0.18)N layer is 3 μm (par. [0145]; Example 3 of Yamamoto).  The average thickness value taught by Mitsubishi Materials as modified by Yamamoto lies within Applicant’s claimed range of “from 0.1 μm or more to 3.5 μm or less.” MPEP 2144.05 [R-10.2019] (I)

(2) Response to Argument

The applied references disclose and suggest the TC (311) orientation index of the claimed coating cutting tool
Appellant asserts the Mitsubishi reference fails to disclose or suggest the claimed TC (311) value.  However, Appellant does not set forth evidence to support said assertion.  Hence, Appellant’s assertion is an unsupported conclusory statement.

Mitsubishi inherently discloses the claimed TC (311) value
Appellant asserts Comparative Sample 5 disclosed in Tables 2 and 6 of the specification as originally filed exhibits and possesses a coating layer that meets each of the criteria listed in the Mitsubishi reference.  However, as Appellant notes, the TC (311) value of Comparative Sample 5 lies outside the claimed orientation index TC (311) range recited in Appellant’s independent claim 1.  Appellant asserts further Comparative Sample 3 disclosed in Tables 2 and 6 of the specification as originally filed meets the claimed limitations recited in dependent claim 2.  However, as Appellant notes, the TC (311) value of Comparative Sample 3 lies outside the claimed orientation index TC (311) range recited in Appellant’s independent claim 1.  Appellant 
The Office disagrees.  Appellant’s comparison is not accurate.  Appellant’s Comparative Sample 5 includes a coating layer having both a first layer and a second layer.  In contrast, the coating layer taught by the Mitsubishi reference teaches a single coating layer whose composition, thickness and orientation index TC (111) values reads on those limitations recited in Appellant’s independent claim 1 and dependent claim 2.  Appellant’s reliance on Comparative Sample 5 is misplaced.  Furthermore, upon close inspection, the composition, thickness and orientation index TC (111) values taught by the Mitsubishi reference most closely resemble the composition, thickness and orientation index TC (111) values exhibited and possessed by Invention Samples 4 and 6 disclosed in Tables 2 and 6 of Appellant’s specification as originally filed.  And, both Invention Samples 4 and 6 have a single coating layer, that is, a hard coating layer, like the hard coating layer taught by the Mitsubishi reference.  Moreover, Invention Samples 4 and 6 disclosed in Table 6 of Appellant’s specification exhibit and possess orientation index TC (311) values that lie within the claimed orientation index TC (311) range of independent claim 1.  Next, while Comparative Sample 3 exhibits and possesses a single coating layer, said single coating layer of Comparative Sample 3 is not a hard coating layer as taught by the Mitsubishi reference.  Appellant’s reliance on Comparative Sample 3 is misplaced.  Again, Invention Samples 4 and 6 disclosed in Tables 2 and 6 of Appellant’s specification as originally filed are the closest examples to the hard coating layer taught by the Mitsubishi reference.  Appellant’s Invention Samples 4 and 6 demonstrate the hard coating layer taught by the Mitsubishi reference can exhibit and possess an orientation index TC (311) value that lies within 

The claimed properties of the coating cutting tool do not support a finding of superior results and such results would have been expected based on the teachings of Mitsubishi

Appellant asserts Invention Sample 3 and Comparative Samples 2 and 3 disclosed in Tables 2 and 6 of the specification as originally filed exhibit and possess near identical values but for their respective orientation index TC (311) values and cutting test performance disclosed in Tables 7 and 8 of the specification as originally filed.  Appellant notes Comparative Samples 2 and 3 exhibit and possess orientation index TC (311) values that lie outside the claimed range recited in Appellant’s independent claim 1.  And, Comparative Samples 2 and 3 also exhibit and possess cutting test performance results that are inferior to the result achieved by Invention Sample 3.  For this reason, Appellant asserts said comparison demonstrates the hard coating layer taught by the Mitsubishi reference would not demonstrate the superior cutting test performance results of Invention Sample 3 but rather would demonstrate the inferior cutting test performance results of Comparative Samples 2 and 3.
The Office disagrees.  Appellant’s comparison is not accurate.  As discussed above, while Comparative Sample 3 exhibits and possesses a single coating layer, said single coating layer of Comparative Sample 3 is not a hard coating layer as taught by the Mitsubishi reference.  Like the 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ross J. Christie/
Assistant Examiner, Art Unit 1731
Conferees:
/Kaj K Olsen/     
                                                                                                                                                                                            Quality Assurance Specialist TC 1700


/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.